Exhibit 10.8




image11.jpg [image11.jpg]
INC Research UK Limited | Farnborough Business Park, 1 Pinehurst Road,
Farnborough, Hampshire, GU14 7BF, United Kingdom
Registered in England and Wales No.: 04428083 T: +44 (0)1276 713000


3rd May 2019




Mr. A. MacDonald Via Email






Dear Alistair,


Following our recent communications, we are writing to confirm the following
details of a change to contract due to the recent strategy to streamline the
Syneos Health UK entities.


Effective 1st June 2019 the contract of employment terms will be amended as
follows:


1. ENTITY


You will be aligned to the Syneos Health UK Limited Entity, No. 004.


All other terms and conditions of the original employment agreement remain in
force. Yours Sincerely,
For and on behalf of Syneos Health UK Limited


image01.jpg [image01.jpg]




Stephanie Dickinson
Associate Director, Human Resources






















© 2018 All rights reserved | Confidential | For Syneos HealthTM use
only    syneoshealth.com | 1

